In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1866V
                                          UNPUBLISHED


    ANDREA ELLINGTON,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: June 29, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bobbie L. Flynt, Crandall & Pera Law, LLC, Chagrin Falls, OH, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On December 10, 2019, Andrea Ellington filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 6, 2018. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On May 12, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On June 29, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $73,880.00
(representing compensation in the amounts of $72,500.00 for pain and suffering and
$1,380.00 for past unreimbursable expenses) and $1,155.42 to satisfy the Hospital Care

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Assurance Program (“HCAP”) lien. Proffer at 1-2. In the Proffer, Respondent represented
that Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $73,880.00, representing compensation in the
       amounts of $72,500.00 for pain and suffering and $1,380.00 for actual
       unreimbursable expenses in the form of a check payable to Petitioner.

    2. A lump sum payment of $1,155.42, representing compensation for
       satisfaction of the HCAP lien, payable jointly to Petitioner and:

                                       Miami Valley Hospital
                                         1 Wyoming Street
                                      Dayton, OH 45409-2722
                                  Patient Account No. 105026055

Petitioner agrees to endorse the check to Miami Valley Hospital. The clerk of the court is
directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

 ANDREA ELLINGTON,

                       Petitioner,
                                                      No. 19-1866V
       v.                                             Chief Special Master Corcoran (SPU)
                                                      ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 10, 2019, Andrea Ellington (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza vaccine she received on October 6, 2018. Petition at 1.

       On May 6, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report indicating that this case is appropriate for compensation under the terms of the Act

for a SIRVA Table injury, and on May 12, 2021, the Chief Special Master issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 27; ECF No. 28.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $72,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                1
          B.      Past Unreimbursable Expenses

          Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Additionally, Miami Valley Hospital provided

medical services to petitioner under Ohio’s Hospital Care Assurance Program (“HCAP”), for

which they are asserting a lien. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the total amount of $2,535.42. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

          These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through two lump sum payments as described below, and requests that the Chief Special

Master’s decision and the Court’s judgment award the following: 1

          •    A lump sum payment of $73,880.00, representing $72,500.00 for pain and suffering
               and $1,380.00 for personally-incurred past unreimbursable expenses, in the form of a
               check payable to petitioner; 2 and

          •    A lump sum payment of $1,155.42, representing compensation for satisfaction of an
               HCAP lien, in the form of a check payable jointly to petitioner and:

                                         Miami Valley Hospital
                                         1 Wyoming Street
                                         Dayton, OH 45409-2722
                                         Patient Account No. 105026055

               Petitioner agrees to endorse the check to Miami Valley Hospital.



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

2
    Petitioner is a competent adult. Evidence of guardianship is not required in this case.
                                                   2
                           Respectfully submitted,

                           BRIAN M. BOYNTON
                           Acting Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           HEATHER L. PEARLMAN
                           Deputy Director
                           Torts Branch, Civil Division

                           TRACI R. PATTON
                           Assistant Director
                           Torts Branch, Civil Division

                           s/ Adriana Teitel
                           ADRIANA TEITEL
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146, Benjamin Franklin Station
                           Washington, DC 20044-0146
                           Tel: (202) 616-3677
Dated: June 29, 2021




                       3